REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Bar et al. (US 2019/0327237 A1) generally discloses Bar discloses a computing system continuous authentication system, comprising:
a computing system that is configured to provide a computing system on a client computing device; a computing system management server device that is coupled to the computing system and that is configured to: monitor user activity information that is associated with a management session that corresponds with the management of the computing system and that is associated with an authenticated user account on the computing system management server; determine that a first authentication challenge is required; and provide the first authentication challenge to the management terminal; and in view of Jang et al. (2018/0267820A1) further teaches a computing system virtualization continuous  system, comprising: a computing system virtualization system that is configured to provide a virtual computing system on a client computing device; a management terminal; a computing system virtualization management server device that is coupled to the computing system virtualization system and the management terminal.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	determine that a first authentication challenge is required during the management session based on at least one of the computing system virtualization management  

The claim limitations are quite unique in the sense that while the prior art teach the general idea of secondary authentication after the user performs a specific function the current application is focused on an admin working in a virtual computing system, where the admin was first authorized through the first level of authentication. When performing a management function in a virtualization system the additional authentication challenged is provided for the authentication of the user to complete the management function of the virtualization system. This is different and narrower than the prior art system.  

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Ram  Pub. No.: CA002341979A1. A digital work and a system context (or resource information or system resource) are polarized enabling trusted rendering or replay of the digital work witho ut depolarization of the digital content. The digital work includes digital content and resource information. Resource information may include information used by a replay application to format or process the digital content. The digital work and system contest are polarized using a polarization scheme which relies on a polarization see d to initialize and customize the polarization. Different types of polarization seeds 
ii. Turgman et al., Pub. No: 2014/0317028A1: In another example, server 555 may detect that the currently-monitored logged-in user is accessing the wire transfer section of a banking website, immediately after logging-in; whereas, in previous interactions of that logged-in user, the user had always (or had typically) checked the account balance and checked incoming messages before accessing the wire transfer section. Accordingly, server 555 may send back a "suspicious activity" response that may trigger further user-authentication steps or may impose certain usage restrictions which may be lifted if the user performs additional authentication measures.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179